Citation Nr: 9922427	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-15 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for (1) bilateral hearing 
loss and (2) tinnitus.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from July 1948 to July 
1952.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran had a videoconference hearing before the 
undersigned in May 1999.  The veteran and his representative 
were at the RO and the Board Member was in Washington.  A 
transcript of the hearing is in the claims folder and the 
case is now before the Board for appellate review.


FINDINGS OF FACT

1. The appellant served on active duty from July 1948 to July 
1952.

2. Service medical records, including his separation physical 
examination of July 21, 1952, do not contain any 
complaints, clinical findings or diagnoses for the claimed 
bilateral hearing loss or tinnitus.

3. The evidence of record does not reflect a post-service 
diagnosis for either bilateral hearing loss or tinnitus.

4. The appellant has presented no competent medical evidence 
showing the presence of bilateral hearing loss or tinnitus 
during his period of active military service, or showing a 
nexus between the claimed condition and any incident or 
event of his military service, including herpes zoster.




CONCLUSION OF LAW

The claims of entitlement to service connection for bilateral 
hearing loss and tinnitus are not well grounded and there is 
no further statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran has, by statute, the duty to submit a claim that is 
well grounded.  The evidence must "justify a belief by a 
fair and impartial individual" that the claim is plausible.  
38 U.S.C.A. § 5107.  A well-grounded claim then, is one that 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded requirement of 
38 U.S.C.A. § 5107.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Establishing service connection requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the asserted in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) (expressly adopting definition of 
well grounded claim set forth in Caluza), cert. denied sub 
nom.  Epps v. West, 118 S. Ct. 2348 (1998).

The third Caluza element can be satisfied by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Also, in the case of a disease 
only, service connection may be established by (1) evidence 
of the existence of a chronic disease in service or of a 
disease, eligible for presumptive service connection pursuant 
to statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  With regard to a showing of a chronic 
disability from service, the United States Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
concluded in Savage that chronicity could be shown by 
"either evidence contemporaneous with service or the 
presumption period or evidence that is post-service or post-
presumption period."  Id.

The evidence submitted in support of a claim must be accepted 
as true for the purposes of determining whether the claim is 
well grounded except when the evidentiary assertion is 
"inherently incredible" or when the fact asserted is beyond 
the competence of the person making the assertion.  See King 
v. Brown, 5 Vet. App. 19, 21 (1993).

As stated above, the record reflects that the appellant 
served on active duty from July 1948 to July 1952.  His 
service medical records reflect that he had normal hearing 
(15/15 on whispered voice test) at the time of his enlistment 
exam.  On October 12, 1949, the appellant was diagnosed with 
herpes zoster, a disease that the appellant believes affected 
his hearing.  However, the medical report of that date does 
not contain any reference to the appellant's hearing.  At the 
personal hearing, the appellant testified that he was 
examined by Chief Warbley in Bremerton, Washington during 
service.  The appellant stated that no records are available 
of this visit, but that he was advised that he had a buildup 
of wax in his ears.  The appellant's July 21, 1952 separation 
examination report demonstrates no hearing abnormalities or 
complaints.  Specifically, his hearing was noted to be 15/15 
in each ear on the whispered voice test, reflecting no change 
compared to his enlistment examination from four years 
earlier.  There are no indications that he complained of 
hearing loss or tinnitus at the time of separation 
examination.

At his claim hearing, the appellant testified that he was 
examined by doctors approximately eight to ten months after 
his period of active service, but he was unable to recall 
their names.  The appellant testified that all of these 
doctors told him that he had a wax buildup in his ears.  The 
appellant also indicated that he was given a hearing 
examination at the VAMC in New Orleans in 1998 which revealed 
an approximately 35 percent hearing loss in each ear.

Even assuming that the appellant may be able to produce 
medical evidence of current bilateral hearing loss and 
tinnitus, the Board nonetheless concludes that the appellant 
has not submitted evidence sufficient to render his claims of 
service connection well grounded.  Caluza, 7 Vet. App. at 
498.  The appellant has failed to provide competent medical 
evidence which provides a nexus, as reflected by medical 
diagnosis or opinion, between the appellant's claimed 
disabilities, complained of almost fifty years after service, 
and any injury experienced during service.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996) (with respect to medical 
nexus for well groundedness, the claimant must supply 
objective medical evidence to support claim); cf. Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (presentation of well 
grounded claim triggers necessity to seek medical evidence to 
verify or not verify claim provided medical evidence already 
of record supports claim on the nexus question).

The Board has considered the appellant's contentions on 
appeal that his current disabilities stem from the noise 
caused by his close proximity to firing weapons during his 
training while in service; however, this evidence alone 
cannot meet the burden imposed by 38 U.S.C.A. § 5107(a) with 
respect to the existence of a disability and a relationship 
between that disability and his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The appellant's lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  Moreover, it is 
not shown that the appellant is competent himself based on 
medical training and professional status to render a medical 
diagnosis or opinion.  On the basis of the above findings, 
the Board can identify no basis in the record that would make 
the appellant's claim of service connection plausible or 
possible.  38 U.S.C.A. § 5107(a); see also Grottveit, 5 Vet. 
App. at 92; Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Similarly, there has been no evidence submitted to associate 
hearing loss with an in-service episode of herpes zoster.

Where the veteran has not met this burden, the VA has no 
further duty to assist him in developing facts pertinent to 
the claim, including no duty to obtain a medical examination 
or opinion.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the kind of evidence needed to well ground a 
claim for service connection.  Robinette, 8 Vet. App. 69 
(1995).  However, there is nothing in the record which 
suggests the existence of any additional evidence that might 
render plausible this claim that is not currently well 
grounded on the bases of in-service occurrence and a medical 
nexus.  Further, in documents provided from the RO the 
veteran has been advised of the type of information he needed 
to submit to well ground the claim.

Accordingly, the Board must deny the appellant's claims of 
service connection for bilateral hearing loss and tinnitus as 
not well grounded.


ORDER

As the appellant has failed to submit a well grounded claim, 
entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.



		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals



 

